Citation Nr: 1705370	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-15 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board.  A Veterans Law Judge (VLJ) who is no longer employed by the Board conducted the requested hearing in December 2010.  A transcript is associated with the claims file. 
 
In March 2011, the Board remanded this claim for additional development.  

In June 2012, the Veteran was notified that the VLJ who had conducted the December 2010 hearing was no longer employed by the Board.  He was offered the opportunity to testify at another hearing.  See 38 C.F.R. §§ 20.707, 20.717 (2016).  He accepted this offer and the case was remanded in June 2012 in order to schedule the new Board hearing.  The requested hearing was conducted in November 2012 by the undersigned VLJ.  A transcript is associated with the claims file.

In August 2013, the Board remanded this claim for additional development.  In a September 2015 decision, the Board denied entitlement to a bilateral foot disorder.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a Joint Motion for Remand to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2016 Order, the Court granted the Joint Motion for Remand, vacated the Board's September 2015 decision, and remanded this case to the Board for readjudication.




FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder did not clearly and unmistakably exist prior to service.

2.  The Veteran's bilateral foot disorder did not have an onset during his active military service, is not shown to be causally or etiologically due to service and arthritis was not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not established.  38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  The Veteran was notified of the laws and regulations regarding the presumption of soundness in an April 2009 statement of the case.  The claim was subsequently readjudicated in an April 2012 supplemental statement of the case.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Additionally, the Veteran has been afforded two hearings before VLJs in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service treatment records have been obtained.  The claims file indicates that the Veteran is not currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to attempt to obtain these records.  Of note, a negative response was received from Berger Health System, indicating that there were no records pertaining to the Veteran available.  Additionally, as noted in the March 2011 remand, the Veteran testified during the December 2010 Board hearing that he received treatment for his feet at his post-service employer, RCA.  The Veteran was sent a VA Form 21-4142 in April 2011 for the purpose of obtaining those records and was also asked to send any available treatment records from his post-service employer.  The Veteran did not respond and indicated in a May 2012 statement that he did not have any additional evidence to submit regarding his appeal.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran attended a VA examination in August 2013, the results of which have been included in the claims file for review.  A medical opinion was obtained in September 2013.  The examination involved reviews of the claims file, thorough examination of the Veteran, and an opinion that is supported by sufficient rationale.  Neither the Veteran nor his representative have alleged that this VA examination is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).   Therefore, the Board finds that the VA examination and medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its March 2011, June 2012, and August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  After the March 2011 remand, the RO sent the Veteran a letter in April 2011, providing him with the appropriate release form (VA Form 21-4142) to obtain any private treatment records from his post-service employer, RCA, as well as any additional providers that had not already been identified.  The Veteran did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  The June 2012 remand included scheduling the Veteran for an additional Board hearing, which was provided in November 2012.  The August 2013 remand requested that the Veteran be afforded a VA examination for his feet and that the RO obtain a medical opinion, which were completed in August 2013 and September 2013.  Finally, the August 2013 remand included readjudicating the claim, which was accomplished in the October 2013 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Entitlement to Service Connection for a Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a bilateral foot disorder.  He asserts his time in service aggravated a pre-existing bilateral foot disorder.  See November 2012 BVA Hearing Transcript, page 7.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.         §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In determining whether the Veteran's bilateral foot disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

The Veteran's service treatment records were reviewed.  The Veteran noted on his June 1966 Report of Medical History that he had foot trouble, and the physician stated that the Veteran had "swollen joints since working on concrete - causes leg cramps and foot pain."  Importantly, however, the June 1966 entrance examination indicated that the Veteran had normal feet; no foot abnormalities were noted.  There were no further complaints pertaining to the Veteran's feet in the service treatment records until separation in June 1968, at which time he again noted foot pain during the Report of Medical History.  The physician at the time stated that positive answers found in items 20 through 30, which included the noted foot pain, were reviewed and found to be of no medical significance.  The June 1968 separation examination indicated that the Veteran had normal feet.

Because no disorder of the bilateral feet was noted on the examination report of the Veteran's service entrance examination, it is presumed that his feet were in sound condition when he entered service.  The Veteran's assertions of a pre-service bilateral foot disorder raises a possibility of a pre-existing bilateral foot disorder, but the evidence is not clear and unmistakable as to the existence of a bilateral foot disorder at the time of entrance into service.  The Court has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Thus, the evidence does not rebut the presumption of sound condition of the Veteran's feet at entrance into service.

As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness.  There is no clear and unmistakable evidence that the Veteran's disorder pre-existed his entry into service.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of direct service connection.

As an initial matter, the Veteran was diagnosed with hammer toes, pes cavus, heel spurs and degenerative joint disease of the 5th metatarsal during an August 2013 VA examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board notes that the Veteran testified that he complained of foot pain during service and that he was treated for a foot disorder during service.  Service treatment records, however, other than the June 1966 and June 1968 Reports of Medical History, do not contain any complaints, diagnoses or treatment of a bilateral foot disorder.  The evidence does not suggest an in-service injury or occurrence of a bilateral foot disorder.

Furthermore, the first post-service relevant complaint was in a July 2010 VA treatment note.  At that time, the Veteran sought treatment for his left foot, asserting that he may have dislocated or fractured his big toe when he was installing flooring in his house.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).
As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, even if an in-service occurrence of a bilateral foot disorder is conceded, the only medical nexus opinion of record is negative. 

Specifically, on VA examination in August 2013, the Veteran told the VA examiner that he had bilateral foot pain since high school, was seen in military service on one occasion and given arches, and has had constant pain for 40 to 50 years.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current bilateral foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by his time in service, to include slap walking.  Instead, the examiner concluded that the Veteran's bilateral foot disorder developed as a result of normal aging.  The examiner stated that there was no medical literature attributing slap walking (steppage gait) during service to the future development of any of the foot disorders the Veteran has currently.

The VA examiner clearly reviewed the evidence in the claims folder, to include the Veteran's lay statements, service treatment records and the post-service treatment records.  He provided a medical opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current bilateral foot disorder - namely, normal aging.  

There is no evidence contradicting the August 2013 VA opinion in the claims file.  Although the Veteran has sought treatment for various foot complaints post service at a VA medical center, the treatment records do not provide evidence as to the etiology of his foot disorders.  As the evidence is not in equipoise, service connection for a bilateral foot disorder is not warranted. 

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the feet.  As stated above, the earliest post-service medical treatment records are dated from 2010, and the Veteran was separated from the active duty in 1968.  No diagnosis of arthritis of the feet was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements and testimony of record from the Veteran regarding the in-service incurrence of a bilateral foot disorder.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  Here, the Veteran is competent to report that he experienced bilateral foot pain during service, that he received treatment on one occasion during service, and that he has experienced bilateral foot pain since service.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has generally alleged a continuity of symptomology and wrote in a July 2008 notice of disagreement that he also had a continuity of treatment.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran's feet were found to be normal on service discharge in June 1968.  During an August 2013 VA examination, the Veteran reported that he had constant foot pain for the past 40 to 50 years (i.e., 1963 to 1973).  He testified during his December 2010 hearing that he had complained about his feet every time he went to the doctor beginning in 1974 or 1975, that he first complained about his feet to VA in 2002 and that he as given Percocet for his foot pain during this initial visit.  During a November 2012 hearing, the Veteran testified that he had sought treatment for his feet since his discharge from service.  However, during this initial VA primary care visit in October 2004, the Veteran complained of a rash on his legs since service.  There is no record that the Veteran complained of foot pain in this primary care visit-despite reporting tinnitus and undergoing a physical examination of the extremities.  The Veteran reported the onset of foot injury six days ago after installing flooring in his home in a July 2010 VA treatment note and foot pain "for years" in an October 2010 VA treatment note.  The Board also notes that, despite testifying that he had reported foot pain every time he had received treatment, there are no such complaints documented in the several dozen visits prior to July 2010.  Moreover, a May 1993 private history and physical examination extensively documented the Veteran's past medical history, including a right rotator cuff tear, degenerative disc disease and treatment for an unknown sexually transmitted disease, but did not include any complaints or other reports of foot pain, foot symptoms or trauma to the feet.  Significantly, this history and physical examination was being conducted during in-patient treatment many years prior to the filing of the instant claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In light of the foregoing, the Board finds that, while the Veteran is competent to report that he experienced foot pain since service, such statements are rendered not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest. 

The Board notes that the actual basis for the denial of the claim of service connection is based on there not being a probative medical nexus to service.  Even if it were determined that the Veteran's statement of having pain in his feet which started in service and that he continued to have pain in his feet after service, there has been no competent medical evidence of record to show that the Veteran's currently diagnosed foot disabilities are related to service.  The Board notes that the VA examiner took into consideration the Veteran's history of painful feet in service and following service.  The examiner, however, found that the current diagnosed foot disabilities were not related to service, including any incidents thereof.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for a bilateral foot disorder is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


